EXHIBIT 10.2




CITIZENS FINANCIAL GROUP, INC.
2014 OMNIBUS INCENTIVE PLAN
Bruce Van Saun – May 2016 Grant
Restricted Stock Unit Award Agreement
Terms and Conditions


Unless defined in this award agreement (this “Award Agreement”), capitalized
terms shall have the meanings assigned to them in the Citizens Financial Group,
Inc. 2014 Omnibus Incentive Plan (the “Plan”). In the event of a conflict among
the provisions of the Plan and this Award Agreement, the provisions of the Plan
shall prevail.
Section 1.Grant of RSU Award. Citizens Financial Group, Inc. (together with its
Subsidiaries, the “Company”) has granted to the Participant (the “Participant”)
an award (the “Award”) of the number of restricted share units (“RSUs”)
specified in the Participant’s electronic account, effective on the “Grant Date”
specified in the Participant's electronic account. The Award is subject to the
terms and conditions of the Plan and this Award Agreement. The Award is granted
under the Plan, the provisions of which are incorporated herein by reference and
made a part of this Award Agreement.
Section 2.    Issuance of RSUs. Each RSU shall represent the right to receive
one Share upon the vesting of such RSU, as determined in accordance with and
subject to the terms of this Award Agreement and the Plan.
Section 3.    Rights as a Shareholder; Dividend Equivalents.
(a)    The Participant shall have no voting rights or any other rights as a
shareholder of the Company with respect to the RSUs unless and until the
Participant becomes the record owner of the Shares underlying such RSUs.
(b)    If a dividend is declared on Shares during the period commencing on the
Grant Date (including such date) and ending on the date on which the Shares
underlying RSUs are distributed to the Participant pursuant to Section 6, the
Participant shall be credited with dividend equivalents in the form and in an
amount equal to the dividend that the Participant would have received had the
Shares underlying the RSUs been distributed to the Participant as of the time at
which such dividend is paid. Dividend equivalents will be subject to the same
vesting and forfeiture restrictions as the RSUs to which they are attributable
and will be paid on the same date that the RSUs to which they are attributable
are settled in accordance with Section 6.
Section 4.    Restrictions on Transferability. The RSUs granted hereunder shall
not be assigned, sold, exchanged, pledged, hypothecated, transferred, alienated
or otherwise disposed of or hedged, in any manner (including through the use of
any cash-settled instrument), whether voluntarily or involuntarily, and whether
by operation of law or otherwise, other than by will or by the laws of descent
and distribution, by the Participant. Any sale, exchange, transfer, assignment,
pledge, hypothecation, or other disposition in violation of the provisions of
this Section 4 shall be null and void and any RSU which is hedged in any manner
shall immediately be forfeited. All of the terms and conditions of the Plan and
this Award Agreement shall be binding upon any permitted successors and assigns.
Section 5.    Vesting; Change of Control; Vesting and Forfeiture Upon a
Termination of Employment.
(a)    Vesting. The Award will be subject to the vesting schedule specified in
the Participant’s electronic account.


1



--------------------------------------------------------------------------------

EXHIBIT 10.2




(b)    Change of Control. If the Participant is terminated by the Company
without Cause, or the Participant resigns from employment with the Company with
Good Reason, within 24 months after a Change of Control (a “Change of Control
Termination”), all unvested RSUs shall fully vest on the Participant’s
termination date and shall be distributed to the Participant pursuant to Section
6.
(c)    Vesting and Forfeiture Upon Termination of Employment.
i.Termination by the Company Without Cause or Termination by Participant with
Good Reason. If the Participant is terminated by the Company without Cause or
the Participant terminates with Good Reason (other than a Change of Control
Termination), the Participant’s RSUs shall continue to vest in accordance with
Section 5(a) as though the Participant was still employed by the Company on each
applicable vesting date, provided, however, that the Participant does not engage
in any Detrimental Activity for twelve (12) months less any time spent on garden
leave and/or any notice period.
ii.Disability. If the Participant’s employment is terminated due to Disability,
the Participant’s RSUs shall continue to vest in accordance with Section 5(a) as
though the Participant was still employed by the Company on each applicable
vesting date, provided, however, that (A) the Participant does not engage in any
Detrimental Activity for twelve (12) months less any time spent on garden leave
and/or any notice period and (B) neither the Participant nor any person or
enterprise controlled by him holds any position as employee, director, officer,
consultant, partner, agent or principal in or with any company in the
Competitive Group.
iii.Death. If the Participant is terminated due to death, the Participant’s RSUs
shall fully vest on the Participant’s date of death and shall be distributed to
the Participant’s Beneficiary pursuant to Section 6.
iv.Forfeiture. If the Participant is terminated by the Company with Cause or the
Participant resigns without Good Reason, any unvested RSUs shall be forfeited in
their entirety on the Participant’s termination date without any payment to the
Participant. In addition, if (A) the Participant’s employment is terminated by
the Company without Cause or the Participant resigns with Good Reason (other
than a Change of Control Termination) and the Participant engages in any
Detrimental Activity during a twelve (12) month period less any time spent on
garden leave and/or any notice period, or (B) the Participant’s employment is
terminated due to Disability and the Participant either (I) engages in any
Detrimental Activity during a twelve (12) month period less any time spent on
garden leave and/or any notice period, or (II) either the Participant or any
person or enterprise controlled by him holds any position as employee, director,
officer, consultant, partner, agent or principal in or with any company in the
Competitive Group during the Participant’s post-employment vesting period, any
unvested RSUs shall be forfeited in their entirety on the date that the
Participant engages in such Detrimental Activity or becomes employed by any
company in the Competitive Group, as applicable, without any payment to the
Participant.
If the Participant wishes to take up a position with any companies that are in
the Competitive Group, he should notify the Board of that wish and the Board
will consider in good faith whether to release him from the restrictions in this
Section to the extent permitted to allow him to take up such position (and the
Board will not unreasonably decline to provide such release). In the event the
Board grants a release from the restrictions in this Section, the forfeiture
scenarios related to Non-Competition shall be negated. Notwithstanding the
foregoing, nothing in this Section shall prohibit the Participant’s ownership of
less than two percent (2%) of the outstanding shares of the stock or other
equity of any company engaged in any business, which shares or other equity are
regularly traded on a national securities exchange or in any over-the-


2



--------------------------------------------------------------------------------

EXHIBIT 10.2




counter market or the provision of services to a subsidiary, division or
affiliate of a competitive business if such subsidiary, division or affiliate is
not itself engaged in a competitive business and the Participant does not
provide services to, or have any responsibilities regarding, the competitive
business.
Section 6.    Distribution on Vesting. Subject to the provisions of this Award
Agreement, upon the vesting of any of the RSUs, the Company shall deliver to the
Participant (or the Participant’s Beneficiary, in the event of the Participant’s
death prior to distribution), as soon as reasonably practicable after the
vesting date (or the Participant’s termination date, as applicable), one Share
for each RSU, provided that such delivery of Shares shall be made no later than
the end of the calendar year in which they vest or, if later, by the 15th day of
the third calendar month after the vesting date provided that the Participant
shall not be permitted, directly or indirectly, to designate the taxable year of
the payment. Upon such delivery, such Shares shall be fully assignable, saleable
and transferable by the Participant, provided that any such assignment, sale,
transfer or other alienation with respect to such Shares shall be in accordance
with applicable securities laws.
Section 7.    Tax Liability; Withholding Requirements. The Participant shall be
solely responsible for any applicable taxes (including, without limitation,
income and excise taxes) and penalties, and any interest that accrues thereon,
that the Participant incurs in connection with the receipt, vesting or
settlement of any RSU granted hereunder. The Company shall be authorized to
withhold from the Award the amount (in cash or Shares, or any combination
thereof) of applicable withholding taxes due in respect of the Award, its
settlement or any payment or transfer under the Award and to take such other
action (including providing for elective payment of such amounts in cash or
other property by the Participant) as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes; provided,
however, that no Shares shall be withheld with a value exceeding the minimum
amount of tax required to be withheld by law.
Section 8.    Recoupment/Clawback. The Participant hereby acknowledges and
agrees that in order to comply with applicable law (including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act), the
Committee retains the right at all times to decrease or terminate all awards and
payments under the Plan, and any and all amounts payable under the Plan, or paid
under the Plan, shall be subject to clawback, forfeiture, and reduction to the
extent determined necessary to comply with applicable law.
Section 9.    No Right to Continued Employment. Neither the Plan nor this Award
Agreement shall confer upon the Participant any right to continue to be employed
by the Company and the receipt of the Award does not confer any rights on the
Participant other than those expressly set forth in this Award Agreement or the
Plan.
Section 10.    Section 409A of the Code. This Award Agreement is intended to
comply with the requirements of Section 409A of the Code and the regulations
thereunder, and the provisions of this Award Agreement shall be interpreted in a
manner that satisfies the requirements of Section 409A of the Code, and this
Award Agreement shall be operated accordingly. If any provision of this Award
Agreement or any term or condition of the RSUs would otherwise conflict with
this intent, the provision, term or condition shall be interpreted and deemed
amended so as to avoid this conflict. Notwithstanding anything else in this
Award Agreement, if the Board considers a Participant to be a “specified
employee” under Section 409A of the Code at the time of such Participant’s
“separation from service” (as defined in Section 409A of the Code), and the
amount hereunder is “deferred compensation” subject to Section 409A of the Code
any distribution that otherwise would be made to such Participant with respect
to RSUs as a result of such separation from service shall not be made until the
date that is six months after such separation from service, except to the extent
that earlier distribution would not result in such


3



--------------------------------------------------------------------------------

EXHIBIT 10.2




Participant’s incurring interest or additional tax under Section 409A of the
Code. If the Award includes a “series of installment payments” (within the
meaning of Section 1.409A-2(b)(2)(iii) of the Treasury Regulations), the
Participants’ right to the series of installment payments shall be treated as a
right to a series of separate payments and not as a right to a single payment.
Notwithstanding the foregoing, the tax treatment of the benefits provided under
this Award Agreement is not warranted or guaranteed, and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.
Section 11.    Miscellaneous.
(a)    Definitions. For purposes of this Award Agreement:
i.“Cause” means:
(1)     the Participant’s indictment for, conviction of, plea of guilty or of
nolo contendere to by the Participant for the commission of any: (a) felony, (b)
criminal offense within the scope of Section 19 of the Federal Deposit Insurance
Act, 12 U.S.C. § 1829, or (c) misdemeanor involving dishonesty;
(2)     the Participant commits a material breach of his obligations under the
Amended and Restated Executive Employment Agreement between the Company and the
Participant, dated as of May 5, 2016 (the “Employment Agreement”), or repeats or
continues after written warning any material breach of his obligations
thereunder, or is, in the opinion of the Board, guilty of gross misconduct which
brings him or the Company or any of its affiliates into disrepute;
(3)     the Participant is guilty of dishonesty in the conduct of his duties,
gross incompetence, willful neglect of duty, or of mismanagement of his
financial affairs through failure to observe the Company’s rules and procedures
for the operation of bank accounts and/or borrowings;
(4)     the Participant commits any act of bankruptcy or takes advantage of any
statute for the time being in force offering relief to insolvent debtors; or
(5)     as a result of any default on the part of the Participant, he is
prohibited by law from acting as an officer of the Company or any of its
affiliates.
ii.“Competitive Group” includes JP Morgan Chase, Bank of America, Citigroup,
Wells Fargo, US Bancorp, Regions Financial Corp., M&T Bank Corp., PNC, Fifth
Third, Sun Trust, Comerica, KeyCorp, BB&T, Capital One, and TD Bank.
iii. “Covered Employee” means any person who was employed by the Company at any
time within twelve (12) months prior to the time of the act of solicitation and
was also employed by the Company or any of its subsidiaries or affiliates on the
date of the Participant’s termination of employment.


iv.“Detrimental Activity” includes the following:
(1)     whether for the Participant’s own account or for any other person or
entity: (a) hiring, employing, soliciting for employment or hiring, or
attempting to solicit for employment or hire any Covered Employee; or (ii)
otherwise interfering with the relationship between any Covered Employee and the
Company. Notwithstanding anything herein to the contrary, the Company agrees
that the Participant shall not be deemed in violation of this Section


4



--------------------------------------------------------------------------------

EXHIBIT 10.2




if an entity with which the Participant is associated hires or engages any
employee of the Company or any of its subsidiaries, if the Participant was not,
directly or indirectly, involved in hiring or identifying such person as a
potential recruit or assisting in the recruitment of such employee; or
(2) whether for the Participant’s own account or for any other person or entity,
through any corporation, partnership or other business entity of any kind,
soliciting, assisting in soliciting for business or enticing away or in any
manner attempting to persuade any client or customer or prospective client or
customer to discontinue or diminish his, her or its relationship or prospective
relationship with the Company, or otherwise provide business to any person,
corporation, partnership or other business entity of any kind other than the
Company; provided, however, that general solicitation through advertisement
shall not constitute solicitation for purposes of this provision. The
restrictions in this Section shall apply only to: (1) clients, customers or
prospective clients or customers introduced to the Participant by the Company;
or (2) any customer of the Company (whether previously known to the Participant
or introduced to the Participant through the Company) with whom the Participant
had contact during the Participant’s employment by the Company (including any
notice period); or (3) any customer or client of the Company whose identity as a
client or potential client became known to the Participant as a result of the
Participant’s employment with the Company.
The Participant agrees that the foregoing restrictions are reasonable and
necessary to protect the Company’s business and that the grant of this Award,
along with the benefits and attributes of the Participant’s employment by the
Company, is good and valuable consideration to compensate the Participant for
agreeing to these restrictions.
v. “Disability” means the Participant’s physical or mental incapacitation such
that the Participant is unable for a period of six (6) months or for an
aggregate of six (6) months in any twenty-four (24) consecutive month period to
perform the Participant’s duties.
vi.“Good Reason” means any of the following:
(1)    a material breach by the Company of the Employment Agreement;
(2)    substantial diminution or other substantial adverse change, not consented
to by the Participant, in the nature or scope of the Participant’s
responsibilities, authorities, powers, functions or duties or in the
Participant’s base salary, save that removal of the role of Chairman of the
Company from the Participant’s remit shall not amount to Good Reason (although
for the avoidance of doubt the Company has not determined this matter and any
such decision will be taken with consideration of any such factors as the Board
believes relevant).
Provided, however, that the Participant must give written notice to the Company
within 60 days of the initial existence of any of the foregoing changes, the
Company shall have 30 days upon receipt of such notice to remedy the condition
so as to eliminate the Good Reason, and if not remedied, the Participant’s
employment must terminate no later than 60 days following the expiration of such
cure period. Notwithstanding the foregoing, the Participant’s continued
employment shall not constitute a waiver of the Participant’s rights with
respect to any circumstance constituting Good Reason under this Award Agreement.
(b)    Notices. All notices, requests and other communications under this Award
Agreement shall be in writing and shall be delivered in person (by courier or
otherwise), mailed by


5



--------------------------------------------------------------------------------

EXHIBIT 10.2




certified or registered mail, return receipt requested, or sent by facsimile
transmission or by e-mail or any other form of electronic transmission or
delivery approved by the Committee, as follows:
if to the Company, to:
Citizens Financial Group, Inc.
600 Washington Blvd.
Stamford, CT 06901
Attention: Corporate Secretary
if to the Participant, to the address that the Participant most recently
provided to the Company,
or to such other address, facsimile number, e-mail address or such other form of
electronic transmission or delivery as such party may hereafter specify for the
purpose by notice to the other parties hereto. All such notices, requests and
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
received on the next succeeding business day in the place of receipt.
Notwithstanding anything to the contrary contained in this Award Agreement or in
the Plan, the Company may, in its sole discretion, deliver and, by acceptance of
this grant, the Participant hereby explicitly and unambiguously consents and
agrees to the receipt and delivery of, any notices permitted or required
hereunder, documents related to any Awards granted under the Plan and/or any
other information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries or the Plan by electronic means, including but
not limited to through the Participant’s electronic account, through another
on-line or electronic account system established and maintained by the Company
or another third party designated by the Company or via the Company website.
Such consent shall remain in effect throughout the Participant’s term of
employment or service with the Company and thereafter until withdrawn in writing
by the Participant. The Participant acknowledges that the Participant may
receive from the Company a paper copy of any notices or documents delivered
electronically at no cost to the Participant by contacting the Company by
telephone or in writing.
(c)    Entire Agreement. This Award Agreement and the Plan (including the terms
specified in the Participant's electronic account, as noted in Section 1 and
Section 5 above) constitute the entire agreement and understanding between the
parties in respect of the subject matter hereof and supersede all prior and
contemporaneous arrangements, agreements and understandings, both oral and
written, whether in term sheets, presentations or otherwise, between the parties
with respect to the subject matter hereof.
(d)    Severability. If any provision of this Award Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or this Award Agreement under any law deemed applicable by
the Board, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Board, materially altering the intent of this Award
Agreement, such provision shall be stricken as to such jurisdiction, and the
remainder of this Award Agreement shall remain in full force and effect.
(e)    Amendment; Waiver. No amendment or modification of any provision of this
Award Agreement that has a material adverse effect on the Participant shall be
effective unless signed in writing by or on behalf of the Company and the
Participant, provided that the Company may amend or modify this Award Agreement
without the Participant’s consent in accordance with the provisions of the Plan
or as otherwise set forth in this Award Agreement. No waiver of any


6



--------------------------------------------------------------------------------

EXHIBIT 10.2




breach or condition of this Award Agreement shall be deemed to be a waiver of
any other or subsequent breach or condition, whether of like or different
nature. Any amendment or modification of or to any provision of this Award
Agreement, or any waiver of any provision of this Award Agreement, shall be
effective only in the specific instance and for the specific purpose for which
made or given.
(f)    Assignment. Neither this Award Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Participant.
(g)    Successors and Assigns; No Third-Party Beneficiaries. This Award
Agreement shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns. Nothing in this Award Agreement, express or implied, is
intended to confer on any Person other than the Company and the Participant, and
their respective heirs, successors, legal representatives and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Award Agreement.
(h)    Governing Law; Waiver of Jury Trial. This Award Agreement shall be
governed by the laws of the State of Delaware, without application of the
conflicts of law principles thereof. By acknowledging this Award Agreement
electronically or signing it manually, as applicable, the Participant waives any
right that the Participant may have to trial by jury in respect of any
litigation based on, arising out of, under or in connection with this Award
Agreement or the Plan.
(i)    Discretionary Nature. The grant of the RSUs does not create any
contractual right or other right in the Participant to receive any RSUs or other
Awards in the future. Future grants of Awards, if any, shall be at the sole
discretion of the Company.
(j)    Participant Undertaking; Acceptance. The Participant agrees to take
whatever additional action and execute whatever additional documents the Company
may deem necessary or advisable to carry out or give effect to any of the
obligations or restrictions imposed on either the Participant or the RSUs
pursuant to this Award Agreement. The Participant acknowledges receipt of a copy
of the Plan and this Award Agreement and understands that material definitions
and provisions concerning the RSUs and the Participant’s rights and obligations
with respect thereto are set forth in the Plan. The Participant has read
carefully, and understands, the provisions of this Award Agreement and the Plan.
(k)    Dispute Resolution. Except as provided in the last sentence of this
paragraph to the fullest extent permitted by law, the Company and the
Participant agree to waive their rights to seek remedies in court, including but
not limited to rights to a trial by jury. The Company and each Participant agree
that any dispute between or among them and/or their affiliates arising out of,
relating to or in connection with this Plan shall be resolved in accordance with
a confidential two-step dispute resolution procedure involving: (a) Step One:
non-binding mediation, and (b) Step Two: binding arbitration under the Federal
Arbitration Act, 9 U.S.C. § 1, et. seq., or state law, whichever is applicable.
Any such mediation or arbitration hereunder shall be under the auspices of the
American Arbitration Association (“AAA”) pursuant to its then current AAA
Commercial Arbitration Rules. No arbitration shall be initiated or take place
with respect to a given dispute if the parties have successfully achieved a
mutually agreed to resolution of the dispute as a result of the Step One
mediation. The mediation session(s) and, if necessary, the arbitration hearing
shall be held in the city/location selected by the Company in its sole
discretion. The arbitration (if the dispute is not resolved by mediation) shall
be conducted by a single AAA arbitrator, selected by the Company in its sole
discretion. Any award rendered by the arbitrator, including with respect to
responsibility for AAA charges (including the costs of the mediator and
arbitrator), shall be final and binding, and judgment may be entered on it in
any court of competent jurisdiction. In the unlikely event the AAA refuses to
accept jurisdiction over a dispute, the Company and each


7



--------------------------------------------------------------------------------

EXHIBIT 10.2




Participant agree to submit to JAMS mediation (formerly known as Judicial
Arbitration and Mediation Services) and arbitration applying the JAMS equivalent
of the AAA Commercial Arbitration Rules. If AAA and JAMS refuse to accept
jurisdiction, the parties may litigate in a court of competent jurisdiction.
(l)    Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Award Agreement.
(m)    Nature of Payments. Any and all grants or deliveries related to the RSUs
hereunder shall constitute special incentive payments to the Participant and
shall not be taken into account in computing the amount of salary or
compensation of the Participant for the purpose of determining any retirement,
death or other benefits under (i) any retirement, bonus, life insurance or other
employee benefit plan of the Company, or (ii) any agreement between the Company
and the Participant, except as such plan or agreement shall otherwise expressly
provide.
(n)    Data Privacy. The Participant understands that the Company and its
affiliates and hold certain personal information about the Participant,
including but not limited to the Participant’s name, home address and telephone
number, birthdate, social insurance number or other identification number,
compensation, details of all Awards or any other entitlement to Shares for the
purpose of administering the Plan (the “Data”). As a condition of receipt of
this Award, the Participant explicitly consents to the collection, use, transfer
and retention, in electronic or other form, of the Data by and among, as
applicable, the Company, its affiliates and any third parties assisting the
Company in administration of the Plan (including but not limited to any broker
or other third party with whom the Participate may elect to deposit Shares), in
each case, for the purpose of administering the Participant’s participation in
the Plan.


8

